Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             DETAILED ACTION 
This is in response to the communication filed on 06/25/2020. Claims 1-25 are pending in the application.  Claims 1-25 are rejected. 
        Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/28/2020 and 11/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-12, 14, 17 and 19-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0251275 A1 (hereinafter Ramrakhyani et al)
Regarding claim 1,  Ramrakhyani et al teaches an apparatus comprising:
memory to store data for a secured device in a computing system (note figure 1.20: memory security unit), the stored data (note para. [0032], [0033], [0044]) comprising information for one or more intermediate nodes (note figure 3.88: target intermediary node) and one or more leaf nodes (note figure 3.84: leaf node),
wherein each of the one or more intermediate nodes includes an intermediate node Message Authentication Code (MAC) (note figure 3.80), the intermediate node MAC to authenticate contents of that intermediate node and a counter of a parent node of that intermediate node (note para. [0034] – [0036]), wherein each of the one or more leaf nodes includes a leaf node Message Authentication Code (MAC) (note figure 3.80 and 3.84), the leaf node MAC to authenticate contents of that leaf node and a counter of a parent intermediate node of that leaf node (note para. [0035], [0075]); and
logic circuitry (note figure 1.12: memory controller) to allow or disallow access to contents of a memory region associated with a first leaf node by a memory access request based at least in part on whether the memory access request is associated with a permission authenticated by the MAC of the first leaf node (note figure 3.54;  para. [0075] –[0076]: allowing access to memory based on MAC authentication)
Regarding claim 2,  Ramrakhyani et al teaches the apparatus of claim 1, wherein counters associated with the one or more intermediate nodes and the one or more leaf nodes are to be incremented for each corresponding write operation (note para. [0076] – [0077]: incrementing counter at leaf node)
Regarding claim 3,  Ramrakhyani et al teaches the apparatus of claim 1, wherein the one or more intermediate nodes comprise information indicative of whether a child leaf is present or absent (note  figure 3; and para. [0091] – [0093]:  memory controller determining whether the address specified by the write access request identifies a target/ leaf   data block which is in the protected memory region; incrementing counter value; also see para. [0011], [0036], [0054]: each node specifying counter value/ information associated with a leaf or child node; examiner notes that Ramrakhyani et al’ s above teachings suggests  an intermediate node storing information regarding status of a child/ leaf node) 
Regarding claim 4,  Ramrakhyani et al  teaches the apparatus of claim 3, wherein the intermediate node MAC or the leaf node MAC is to be generated based on the information indicative of whether the child leaf is present or absent (note para. [0075], [0078], [0082]: generating MAC associated with a non-leaf node)
Regarding claim 6,  Ramrakhyani et al  teaches the apparatus of claim 1, wherein a counter for at least one of the one or more intermediate nodes has a first value or a second value, wherein the first value is to indicate absence of a child leaf and the second value is to indicate presence of the child leaf, wherein updating the counter is to switch the first value and second value (note para. [0077], [0080], [0082]:  updating of counter value based on leaf/ child node information)
Regarding claim 7,  Ramrakhyani et al  teaches the apparatus of claim 1, wherein the data is to be encrypted prior to storage in the memory (note para. [0065], [0095])
Regarding claim 8,  Ramrakhyani et al  teaches the apparatus of claim 7, wherein the data is to encrypted prior to storage in the memory in accordance with one or more of: Advanced Encryption Standard (AES) Galois/Counter Mode (GCM), block cipher processing, one or more one way cryptographic hash function(s), stream cipher processing, Hashed Message Authentication Code (HMAC), and Keyed Message Authentication Code (KMAC) (note para. [0070]: AES-GCM)
Regarding claim 9,  Ramrakhyani et al  teaches the apparatus of claim 1, wherein the counter of the parent node for the intermediate node MAC is a root node or another intermediate node (note para. [0075], [0078], [0082])
Regarding claim 10,  Ramrakhyani et al  teaches the apparatus of claim 1, wherein the contents of the intermediate node comprises one or more counters for one or more child leaf nodes of the intermediate node (note para. [0077], [0080], [0082])
Regarding claim 11,  Ramrakhyani et al  teaches the apparatus of claim 1, wherein each of the one or more leaf nodes includes the leaf node MAC and one or more permissions to indicate whether the corresponding leaf node is authorized to perform a memory access operation to a host physical address (note para. [0060], [0078], [0089] –[0090])
Regarding claim 12,  Ramrakhyani et al  teaches the apparatus of claim 11, wherein the one or more permissions comprise a read permission or a write permission (note para. [0060],  [0075], [0089] –[0090])
Regarding claim 14,  Ramrakhyani et al  teaches the apparatus of claim 1, wherein the memory is outside of a processor semiconductor package (note figure 1.22: protected memory external of SoC; para. [0065], [0093], [0095]: encrypted/ wrapped content)
Regarding claim 17,  Ramrakhyani et al  teaches the apparatus of claim 1, wherein the memory comprises memory located outside of a processor semiconductor package, wherein the memory is vulnerable to unauthorized physical corruption (note para. [0005], [0033], [0036])
Regarding claim 19,  Ramrakhyani et al  teaches the apparatus of claim 1, wherein the computing system comprises a processor, having one or more processor cores, wherein the processor comprises the logic circuitry (note figure 1.22; and para. [0075], [0093], [0095])
Regarding claim 20,  Ramrakhyani et al  teaches one or more computer-readable medium comprising  (note para. [0135], [0167], [0168]: medium) one or more instructions that when executed on at least one processor configure the at least one processor to perform one or more operations to:
store data in memory for a secured device in a computing system, the stored data (note para. [0032], [0033], [0044]) comprising information for one or more intermediate nodes (note figure 3.88: target intermediary node) and one or more leaf nodes (note figure 3.84: leaf node),
wherein each of the one or more intermediate nodes includes an intermediate node Message Authentication Code (MAC), the intermediate node MAC to authenticate contents of that intermediate node and a counter of a parent node of that intermediate node (note figure 3.80 and 3.84; and para. [0034] – [0036]), wherein each of the one or more leaf nodes includes a leaf node Message Authentication Code (MAC), the leaf node MAC to authenticate contents of that leaf node and a counter of a parent intermediate node of that leaf node (note para. [0035], [0075]); and
allow or disallow access to contents of a memory region associated with a first leaf node by a memory access request based at least in part on whether the memory access request is associated with a permission authenticated by the MAC of the first leaf node (note figure 3.54;  para. [0075] –[0076]: allowing access to memory based on MAC authentication)
Regarding claim 21,  Ramrakhyani et al  teaches the one or more computer-readable media of claim 20, further comprising one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to increment counters associated with the one or more intermediate nodes and the one or more leaf nodes for each corresponding write operation (note para. [0076] – [0077]: incrementing counter at leaf node)
Regarding claim 22,  Ramrakhyani et al  teaches the one or more computer-readable media of claim 20, further comprising one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to encrypt the data prior to storage in the memory (note para. [0065], [0095])
Regarding claim 23,  Ramrakhyani et al  teaches a method comprising:
storing data in memory for a secured device in a computing system, the stored data comprising information for one or more intermediate nodes and one or more leaf nodes  (note para. [0032], [0033], [0044]),
wherein each of the one or more intermediate nodes includes an intermediate node Message Authentication Code (MAC), the intermediate node MAC to authenticate contents of that intermediate node and a counter of a parent node of that intermediate node (note para. [0034] – [0036]), wherein each of the one or more leaf nodes includes a leaf node Message Authentication Code (MAC), the leaf node MAC to authenticate contents of that leaf node and a counter of a parent intermediate node of that leaf node (note para. [0035], [0075]); and 
allowing or disallowing access to contents of a memory region associated with a first leaf node by a memory access request based at least in part on whether the memory access request is associated with a permission authenticated by the MAC of the first leaf node (note para. [0075] –[0076])
Regarding claim 24,  Ramrakhyani et al  teaches the method of claim 23, further comprising incrementing counters associated with the one or more intermediate nodes and the one or more leaf nodes for each corresponding write operation (note para. [0076] – [0077]: incrementing counter at leaf node)
Regarding claim 25,  Ramrakhyani et al  teaches the method of claim 23, further comprising encrypting the data prior to storage in the memory (note para. [0065], [0095])
                                                      Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims  5 and 13  are rejected under 35 U.S.C. 103 as being obvious over Ramrakhyani et al in view of US 2007/0118547 A1 (hereinafter Gupta et al)
Regarding claim 5,  Ramrakhyani et al  teaches the apparatus of claim 1, wherein the one or more intermediate nodes comprise information indicative of whether a child leaf is present or absent (note para. [0011], [0036], [0054])
Ramrakhyani et al  fails to teach expressly wherein presence of a leaf indicates a memory page has been assigned to the secured device or that a memory page has been removed for the secured device.
However, Gupta et al teaches wherein presence of a leaf indicates a memory page has been assigned to the secured device or that a memory page has been removed for the secured device (note para. [0022], [0028]: indication for removal of leaf node pointer)
Gupta et al and Ramrakhyani et al   are analogous art because they are from the same field of endeavor of securely managing information regarding various network nodes/ devices. Therefore, before the filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Ramrakhyani et al    apparatus   to further include the features of wherein presence of a leaf indicates a memory page has been assigned to the secured device or that a memory page has been removed for the secured device taught by Gupta et al   reference in order to provide users with a secure mechanism for managing information regarding updated status of various network nodes/ devices. (Note Gupta et al, para [0008], [0022])
Regarding claim 13,  Ramrakhyani et al   fails to teach expressly  the apparatus wherein each of the one or more intermediate nodes includes one or more intermediate pointers, wherein each of the one or more intermediate pointers is to point to one of the one or more leaf nodes.
However, Gupta et al teaches   the apparatus wherein each of the one or more intermediate nodes includes one or more intermediate pointers, wherein each of the one or more intermediate pointers is to point to one of the one or more leaf nodes (note para. [0022], [0028]: indication for removal of leaf node pointer)
Gupta et al and Ramrakhyani et al   are analogous art because they are from the same field of endeavor of securely managing information regarding various network nodes/ devices. Therefore, before the filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Ramrakhyani et al    apparatus   to further include the features of   the apparatus wherein each of the one or more intermediate nodes includes one or more intermediate pointers, wherein each of the one or more intermediate pointers is to point to one of the one or more leaf nodes in order to provide users with an efficient mechanism for managing and updating status of various network nodes/ devices utilizing pointer information. (Note Gupta et al, para [0011], [0022])

Claims 15-16 and 18 are rejected under 35 U.S.C. 103 as being obvious over Ramrakhyani et al in view of  US 2014/0281140 A1 (hereinafter Mehrotra et al)
Regarding claim 15,  Ramrakhyani et al  fails to teach expressly the apparatus wherein each of the one or more leaf nodes is to correspond to a peripheral device.
However, Mehrotra et al teaches the apparatus wherein each of the one or more leaf nodes is to correspond to a peripheral device (note para. [0025], [0030]: peripheral component)
Mehrotra et al  and Ramrakhyani et al   are analogous art because they are from the same field of endeavor of securely managing information regarding various network nodes/ devices. Therefore, before the filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Ramrakhyani et al    apparatus   to further include the features of   the apparatus wherein each of the one or more leaf nodes is to correspond to a peripheral device taught by Mehrotra et al reference in order to provide users with an improved mechanism for managing various network nodes/ devices  including peripheral types of devices (Note Mehrotra et al, para [0004], [0025])
Regarding claim 16,  Ramrakhyani et al  fails to teach expressly teaches the apparatus wherein the secured device is to be secured in accordance with Address Translation Services (ATS).
However, Mehrotra et al teaches the apparatus wherein the secured device is to be secured in accordance with Address Translation Services (ATS) (note para. [0044]]: performing address translation services)
Mehrotra et al  and Ramrakhyani et al   are analogous art because they are from the same field of endeavor of securely managing information regarding various network nodes/ devices. Therefore, before the filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Ramrakhyani et al    apparatus   to further include the features of   the apparatus wherein the secured device is to be secured in accordance with Address Translation Services (ATS) in order to provide users with an efficient mechanism for managing various network nodes/ devices  utilizing address translation services (note Mehrotra et al , para [0044])
Regarding claim 18,  Ramrakhyani et al  fails to teach expressly  the apparatus wherein each of the one or more leaf nodes is to correspond to a Peripheral Component Interconnect express (PCIe) device.
However, Mehrotra et al teaches the apparatus wherein the secured device is to be secured in accordance with Address Translation Services (ATS) (note para. [0044]]: performing address translation services)
Mehrotra et al  and Ramrakhyani et al   are analogous art because they are from the same field of endeavor of securely managing information regarding various network nodes/ devices. Therefore, before the filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Ramrakhyani et al    apparatus   to further include the features of   the apparatus wherein each of the one or more leaf nodes is to correspond to a Peripheral Component Interconnect express (PCIe) device in order to provide users with an improved mechanism for managing various network nodes/ devices  including peripheral types of devices (Note Mehrotra et al, para [0004], [0025])
             Conclusion
A shortened statutory period for response to this action is set to expire in 3 (Three) months and 0 (Zero) days from the mailing date of this letter. Failure to respond within the period for response will result in ABANDOMENT of the application (see 35 U.S.C 133, M.P.E.P 710.02(b)). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 8:30 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jung (Jay) Kim, can be reached on 571-272-3804. The RightFax number for faxing directly to the examiner is 571-273-3551. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:// www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHANTO ABEDIN/            Primary Examiner, Art Unit 2494